11/29/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                   Case Number: DA 21-0640


                                        DA 21-0640


 STATE OF MONTANA,

              Plaintiff and Appellee,

      v.                                                          ORDER

 ANTHONY CHINCHOLL,

              Defendant and Appellant.


      Pursuant to Appellant Anthony Chincholl's motion for extension to of time to file
his response to the Anders Brief and Motion to Withdraw as Counsel and good cause
appearing,
      IT IS HEREBY ORDERED that Appellant has until December 28, 2022, to file his
response to the Anders Brief and Motion to Withdraw as Counsel.
      No further extertts will be granted.
      DATED thisC         day of November, 2022.
                                               For the Court,




                                                            Chief Justice




                                                                       NOV 2 8 7022
                                                                   Clerk ot Supreme Court
                                                                      State of Montana